Willson, Judge.
An indictment for perjury committed upon a criminal trial must show affirmatively the jurisdiction of the court over such criminal trial, or it will be fatally defective. This may *18be shown either by a direct allegation that the court had jurisdiction of the-cause, or by the allegation of facts from which the jurisdiction, in law, would appear. Either mode of disclosing the jurisdiction will suffice. (State v. Webb, 41 Texas, 67; State v. Oppenheimer, Id., 82; Cox v. The State, 13 Texas Ct. App., 479, for a precedent in such a case held sufficient; State v. Peters, 42 Texas, 7; State v. Plummer, 60 Me., 217; 2 Whart. Cr. Law, § 1290.)
In this respect the indictment in this case is fatally defective. It charges that the perjury was committed before a justice of the peace in a cause wherein the State of Texas was plaintiff and Green Wright was defendant, wherein Green Wright was charged with “unlawfully carrying a pistol.” There is no allegation that the justice of the peace had jurisdiction of said cause. Sufficient facts are not averred to show affirmatively and distinctly that the justice did have such jurisdiction. There is more than one offense included in the terms “unlawfully carrying a pistol” (Penal Code, arts. 318-320), and one of the offenses so included is not within the jurisdiction of a justice of the peace to try and finally determine, because it may be punished by a fine exceeding §200. (Penal Code, art. 320; Const., art. V, sec. 19; Code Crim. Proc., art. 897.) It cannot be determined from this indictment which one of the offenses of “unlawfully carrying a pistol” the said Green Wright was charged with, and hence it cannot be said, from the allegations in the indictment, that the justice of the peace had jurisdiction to try and finally determine the cause. He might or he might not have such jurisdiction. If the offense with which Wright was charged was that named in article 318 of the Penal Code, the justice had jurisdiction. If it was the offense named in article 320 of the PenaLCode, he did not have jurisdiction, except as an examining .court, .-and it is not averred that the justice was sitting as an examining. CQUi?t.
We are.,pot at liberty to infer anything in support of the indictment. .iB,ut, jf Ave could indulge in inferences, we would have to «conclude fropadhe facts stated in the indictment that the particular ■ .offensenwitht,which Wright was charged was that named in article ■320, unlaAvfully.-going into a social gathering, having a pistol about . his person, and that the justice was not sitting as an examining , court in the trial,,of Wright upon said charge, and Avas therefore vw-itbout' jurisdiction ,of the cause.
The indictment .being,fatally defective the judgment is reversed, .-.and the prosecution is dismissed.

Reversed and dismissed.

[Opinion delivered April 18, 1885.]